Citation Nr: 1716296	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-31 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for hearing loss, evaluated as noncompensable (zero percent) from April 29, 2009, to December 7, 2015, and as 20 percent disabling thereafter.

2.  Entitlement to an effective date prior to December 7, 2015, for the assignment of a 20 percent evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, wherein the RO, among other things, granted service connection for hearing loss and assigned a noncompensable evaluation, effective from April 29, 2009.  The Veteran disagreed with the assigned rating.  In October 2012, a Decision Review Officer (DRO) issued a statement of the case (SOC) continuing the Veteran's noncompensable evaluation.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.  On his VA Form 9, the Veteran requested a Board video-conference hearing.  In an October 2016 rating decision, the Veteran's hearing loss disability rating was increased to 20 percent, effective from December 7, 2015.  The Veteran disagreed with the effective date assigned for his 20 percent rating.  In November 2016, a supplemental SOC (SSOC) was issued addressing the issues of entitlement to a higher rating for hearing loss and to an earlier effective date for his increased evaluation.  The RO then certified for appeal the issues as stated on the title page of this decision.

The Veteran was scheduled for a Board video-conference hearing to be held on April 18, 2017.  However, in correspondence received on March 14, 2017, the Veteran requested that his appeal be withdrawn.  


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Board received correspondence from the Veteran indicating that he wished to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal as to the issues of entitlement to higher initial ratings for hearing loss and to an earlier effective date for the assignment of a 20 percent rating for hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2016).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking a higher initial rating in connection with his award of service connection for hearing loss, as well as an earlier effective date for the assignment of a 20 percent rating.  Those matters were certified for appeal in November 2016.  In March 2017, in response to the November 2016 SSOC, the Veteran submitted correspondence stating that he wished to withdraw his appeal.  As the Veteran has expressed his desire to withdraw his appeal of the only claims before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to a higher initial rating for hearing loss or entitlement to an earlier effective date for the assignment of a 20 percent rating.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal of the denial of the claim for entitlement to a higher initial evaluation for hearing loss is dismissed. 

The appeal of the denial of the claim for entitlement to an effective date prior to December 7, 2015, for the assignment of a 20 percent evaluation for hearing loss, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


